DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 12-16, 23, 24, 26 and 27 of copending Application No. 15/413,441 for the reasons of record in the previous office action.
Claims 1-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 claims 1-18 of U.S. Patent No. 10,538,719;
claims 1-18 of U.S. Patent No. 10,689,610;
claims 1-18 of U.S. Patent No. 10,676,693;
claims 1-18 of U.S. Patent No. 10,844,321
claims 1-14 of U.S. Patent No. 10,723,975; and
claims 1-17 of U.S. Patent No. 10,519,402
for the reasons of record in the previous office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heibel et al., US 2006/0252669 A1 in view of Leyrer et al., US 2013/0121944 A1.

Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art discloses the recited polymers as thickeners, and that the person of ordinary skill in the cleaning art would not be motivated to try the recited combination. This is not persuasive because the prior art clearly motivates the use of thickeners, including the disclosed polymers. 
Regarding allegations of unexpected results, the data in the specification are not sufficient to overcome the prima facie case of obviousness made in the previous office action. Many of the examples in Tables 3, 4 and 8 do not disclose the amount of thickener used in the samples. Applicant has claimed compositions comprising as little as 0.01% by weight of both polymers, but all of the examples which contain both types of polymer contain at least an order of magnitude more of polymer than this lower bound. Applicant has claimed as little as 1% of softener, but all of the examples contain at least 2.5% of softener, and most contain 2-5 times more than that. The examples in Table 8 appear to be comparative examples as F35-F39 appear to contain only one type of polymer. The cited examples are more confusing than informative, and they are not commensurate in scope to demonstrate unexpected properties within the recited percentages.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761